Citation Nr: 1755438	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO. 15-15 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 (2012) for additional disability of chronic kidney disease due to treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

In April 2017, the Veteran provided personal testimony before the undersigned in Washington, D.C. A transcript of the hearing is of record.

In May 2017, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, further development is necessary to properly adjudicate the Veteran's claim and another remand is required.

On November 1, 2017, the Jewish War Veterans of the United States submitted a completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative. While this officially changes the Veteran's representative, the Board is not sending the Veteran's case to the Jewish War Veterans for submission of an Informal Hearing Presentation/Appellate Brief because the Board is remanding the claim, and this does not prejudice the Veteran.  Once the case comes back, the Veteran's representative will have an opportunity to submit an Informal Hearing Presentation/Appellate Brief prior the Board issuing a decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The claim must be remanded to associate outstanding records. Pursuant to the May 2017 Board remand, VA medical records from the Las Vegas VAMC (VA Medical Center) from June 2002 to October 2002 and from the Greater Los Angeles VA Healthcare System from October 1998 and April 2017 were obtained and associated with the claims file. Specifically, in an April 2015 VA medical record from the Greater Los Angeles VA, a clinical pharmacist indicated that the Veteran presented to the West Los Angeles outpatient pharmacy window expecting to pick up medication. A pharmacist had suspended prescriptions for mail out, and a pharmacist technician asked the Veteran to take a seat for her to review his chart for prescription pick-up status. The Veteran was in a hurry to get to the airport [for Israel] and left after roughly 5 to 10 minutes. In an October 2016 VA medical record, a VA psychiatrist noted that the Veteran called in from Israel and reported that he was taking Zoloft 25mg qhs (once at bedtime) as instructed by his doctor in Israel. A June 2014 VA medical record reflects that he was instructed by a VA psychiatrist to continue taking Zoloft 50mg qam (every morning) /qhs (once at bedtime) while in Santa Barbara. 

An October 2016 VA medical record reflects that the Veteran made a general inquiry to VA primary care. He stated that he was residing outside of the country and that in Israel the medical system does not provide check-ups as in the United States or by VA, and that he would have to ask for specific tests to be performed. The Veteran inquired as to what lab tests and medical check-ups were recommended by VA primary care and how to upload medical test results performed in Israel to be associated with VA medical records for viewing purposes. In an April 2017 inquiry to VA nephrology, the Veteran asked how to upload his medical information and/or give current information about his kidney condition from an outside source to include renal lab tests and asked if he should request an evaluation update of his condition.

The record, detailed above, indicates that the Veteran was treated for his claimed disability and underlying acquired psychiatric disorder while in Israel since April 2015. Importantly, the Veteran himself has indicated that he has current information about his kidney condition from outside sources to include renal lab tests and other evaluations. There are no private medical records since April 2015, to include medical records from Israel, associated with the claims file. Further there is no indication in the record that VA attempted to obtain these records. The omission of potentially relevant records, particularly those in the possession of VA, necessitates that the claim must be returned for additional development. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments). Thus, an effort must be made to locate and associated any missing relevant medical records, VA and private, particularly medical records from Israel since April 2015, with the Veteran's claims file.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disability and underlying acquired psychiatric disorder, specifically including the time period since April 2015.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include medical records from Israel since April 2015, should be obtained. Any negative response should be in writing and associated with the claims file.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford his representative an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above, and any other notification or development deemed warranted (to include arranging for the Veteran to undergo a VA examination(s) or obtaining a medical opinion, if appropriate) readjudicate the claim on appeal, to particularly include all such evidence that added to the record since the last adjudication of the claims, and legal authority. 

3. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him and his representative the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

